DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        Response to Arguments
2.    Applicant’s arguments filed 10-25-21 have been fully considered but are not persuasive. 
       Applicant incorporates the subject matter of claims of claims 2 and 4 into the independent claims and argues that Yun does not teach of the claim limitations. The
applicant argues that claims Yun does not teach of suggest segmenting the reference video file  into a plurality of temporal layers and segmenting the synthesized video file into a plurality of temporal layers and/or synthesized video file (3D volumetric data) into temporal layer (2D layers) and instead uses spatial-temporal units (blocks) as the basic unit for video quality assessment. The Examiner respectfully disagrees. It should first be noted that claims do not recite segmenting into layers of 3D volumetric data into temporal layer 2D layers. The claims merely recite segmenting the files into a plurality of temporal layers of which Yun discloses (See Page 5-6 which discloses of dividing and segmenting the original video and the video to be evaluated into time domains/temporal layers for each of the images for the image frames, each image in image sets is divided into image blocks forming space-time domain lists).
       Applicant further argues that Yun does not teach of processing a reference depth file associated with the reference video file for facilitating comparison of the reference 
       For the reasons stated above and detailed below, the rejections are maintained.

          Claim Objections
3.     Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.       Claims 1, 3, 5, 7, 18-20, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al., CN 106341677 (Translated document provided by applicant as listed in the IDS).   

       Regarding claim 1, Yun teaches of a computer-implemented method for determining a quality of a synthesized video file (See Pages 4-6 which discloses determining quality and flicker distortion), comprising:
        processing a reference video file and a synthesized video file associated with the reference video file to compare the reference video file and the synthesized video file (See pages 4-6 which discloses of processing of the original reference video and the video to be evaluated to determine the quality and total distortion from the processing and comparing of the videos); wherein processing comprises: 
        segmenting the reference file into a plurality of temporal layers (See Page 5-6 which discloses of dividing and segmenting the original video into time );
        segmenting the synthesized video file into a plurality of temporal layers (See Page 5-6 which discloses of dividing and segmenting the original video and the video to be evaluated into time domains/temporal layers for each of the images for the image frames, each image in image sets is divided into image blocks forming space-time domain lists), and 
        processing the temporal layers of the reference video file and the temporal layers of the synthesized file to identify flicker distortion in the synthesized file (See Pages 4, 8-10 which discloses of processing the time domains of the multiple images of the video files to identify/calculate the flicker distortion); and
         determining an extent of flicker distortion of the synthesized video file based on the processing (See Pages 4-6 which discloses calculating the flicker strength of the distortion based on the judging and evaluating of the pixels of the original video and video to be evaluated); and 
      determining an extent of flicker distortion of the synthesized video file based on the processing (See Pages 4-6 and Pages 8-10 which discloses determining/calculating the overall flicker distortion based on the processed images), 
        wherein determining comprises:

        determining an overall extent of flicker distortion of the synthesized video file based on the respective extents of flicker distortion (See Pages 4-6 and pages 8-10 which discloses of calculating and determining of the flicker distortion of the video to be evaluated based on the calculated and determined flicker throughout the images and pixels).
        Regarding claim 3, Yun teaches the computer-implemented method of claim 2, wherein determining an extent of flicker distortion of the synthesized video file based on the comparison further comprises:
        weighting the respective extents of flicker distortion for each temporal frame of the synthesized video file to determine the overall extent of flicker distortion (Page 3 which discloses weighted values for each image block to calculated the distortion; Page 11 which discloses the percent/weighted value for the flicker distortion most serious in the image sets used for calculating the flicker distortion). 
       Regarding claim 5, Yun teaches the computer-implemented method of claim 1, wherein processing the temporal layers of the reference video file and the temporal layers of the synthesized video file comprises: 

       processing the temporal layers of the synthesized video file to determine temporal gradient layers associated with the temporal layers of the synthesized video file (See pages 5-6 which discloses of processing the gradient layers of the original video and the video to determine the special domain of the gradient layers in order to determine/calculate the temporal flicker distortion). 
       Regarding claim 7, Yun teaches the computer-implemented method of claim 5, wherein processing the reference video file and the synthesized video file further comprises:
       processing a reference depth video file associated with the reference video file for facilitating comparison of the reference video file and the synthesized video file (See Pages, 3-4 and 6-7, and which discloses the depth map file which is used for comparison of the reference video and synthesized video which is then used to identify, determine, and compensate for the distortion). 
       Regarding claim 18, Yun teaches the computer-implemented method of claim 1, wherein the synthesized video file is a 3D video file containing 3D video data (See Page 2 and Page 20 which disclose of 3D video files and 3D virtual view video). 
        Regarding claim 19, Yun teaches the computer-implemented method of claim 1, wherein the synthesized video file is a virtual reality video file containing virtual reality 
        Regarding claim 20, Yun teaches of a system for determining a quality of a synthesized video file (See Pages 4-6 which discloses determining quality and flicker distortion), comprising one or more processors arranged to:
        process a reference video file and a synthesized video file associated with the reference video file to compare the original video file and the synthesized video file (See pages 4-6 which discloses of processing of the original reference video and the video to be evaluated to determine the quality and total distortion from the processing and comparing of the videos); wherein processing comprises: 
        segmenting the reference file into a plurality of temporal layers (See Page 5-6 which discloses of dividing and segmenting the original video into time domains/temporal layers for each of the images for the image frames, each image in image sets is divided into image blocks forming space-time domain lists);
        segmenting the synthesized video file into a plurality of temporal layers (See Page 5-6 which discloses of dividing and segmenting the original video and the video to be evaluated into time domains/temporal layers for each of the images for the image frames, each image in image sets is divided into image blocks forming space-time domain lists), and 
        processing the temporal layers of the reference video file and the temporal layers of the synthesized file to identify flicker distortion in the synthesized file (See Pages 4, 
         determining an extents of flicker distortion of the synthesized video file based on the processing (See Pages 4-6 which discloses calculating the flicker strength of the distortion based on the judging and evaluating of the pixels of the original video and video to be evaluated); and 
      determine an extent of flicker distortion of the synthesized video file based on the processing (See Pages 4-6 and Pages 8-10 which discloses determining/calculating the overall flicker distortion based on the processed images), wherein determining includes:
        determining respective extents of flicker distortion for each temporal frame of the synthesized video file (See Pages 4-6 and pages 8-10 which discloses calculating the flicker strength of the distortion based on the judging and evaluating of the pixels of each divided successive image frame of the video to be evaluated), and
        determining an overall extent of flicker distortion of the synthesized video file based on the respective extents of flicker distortion (See Pages 4-6 and pages 8-10 which discloses of calculating and determining of the flicker distortion of the video to be evaluated based on the calculated and determined flicker throughout the images and pixels).
        Regarding claim 22, Yun teaches the system of claim 20, wherein the one or more processors are further arranged to determine an extent of spatial activity distortion of 
        Regarding claim 23, Yun teaches the system of claim 22, wherein the one or more processors are further arranged to:
       determine a quality of the synthesized video filed based on the determined extent of flicker distortion and the determined extent of spatial-temporal activity distortion  (See Pages 5-6, 8-9, and 19-20 which discloses determining the quality based on the at least two classes of calculated distortions of the flicker and calculated spatial-temporal distortion)
       Regarding claim 24, Yun teaches the system of claim 20, wherein the synthesized video file is a 3D video file containing 3D video data or a virtual reality video file containing virtual reality video data (See Page 2 and Page 20 which disclose of 3D video files and 3D virtual view video).   
     Regarding claim 25, Yun teaches the system of claim 20, wherein one or more processors are further arranged to process the temporal layers of the reference file and the temporal layers of the synthesized video file by at least:
       processing the temporal layers of the reference file to determine temporal gradient layers associated with the temporal layers of the reference video file; and/or processing the temporal layers of the synthesized video file to determine temporal gradient layers associated with the temporal layers of the synthesized video file (See pages 5-6 which discloses of processing the gradient layers of the original video and the video to 
      Regarding claim 26, Yun teaches the system of claim 25, wherein one or more processors are further arranged to process the reference video file and the synthesized video file by at least:
      processing a reference depth video file associated with the reference video file for facilitating comparison of the reference video file and the synthesized video file (See Pages, 3-4 and 6-7, and which discloses the depth map file which is used for comparison of the reference video and synthesized video which is then used to identify, determine, and compensate for the distortion).

Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.      Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., CN 106341677 (Translated document provided by applicant as listed in the IDS) in view of Ciurea et al., US 2009/0161983.

       Regarding claim 6, Yun teaches of the computer-implemented method of claim 5, wherein processing the temporal layers of the reference video file and the temporal layers of the synthesized video file further comprises: 
      temporal gradient layers of the reference video file and temporal gradient layers of the synthesized video file (See pages 5-6 which discloses of processing the gradient layers of the original video and the video to determine the special domain of the gradient layers in order to determine/calculate the temporal flicker distortion).
        Yun is silent with respect to filtering the temporal gradient layers of the reference video file to remove gradient features with values below a threshold; and filtering the temporal gradient layers of the synthesized video file to remove gradient features with values below a threshold. 
       However, in the same field of endeavor, Ciurea teaches of filtering temporal gradient layers to remove gradient features according to a threshold (See [0004], [0024], [0030]-[0032], and [0037]; Fig.2 and Fig.6 which discloses detecting and removing the unwanted halo artifacts present in the temporal gradient layers by post-processing of the original image, thereby removing the halo/gradient features of the original image and the processed image after the correction is performed. Further, it should be noted that a value being below or above a threshold is a mere design preference of how the threshold value is set. For instance, a quality metric below a certain threshold would yield the same result as an error rate being above a certain threshold). 

       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Yun to have incorporated the teachings of Ciurea and the teachings of identifying gradient features according to a threshold for filtering/removing the features for the mere benefit of improving the quality of the video/images.
       
8.      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., CN 106341677 (Translated document provided by applicant as listed in the IDS) in view of Grangetto et al., U 2015/0091899.
       Regarding claim 8, Yun teaches the computer-implemented method of claim 7, wherein processing the reference depth video file comprises:
        processing the reference depth video file (See Pages 3-4 and 6-7 depth maps) and of segmenting video files into a plurality of temporal depth layers (See Pages 5-6 which discloses of temporal sequences and images of each frame of the video files).
        Yun is silent with respect to the processing the depth file to detect edges of the reference depth video file to generate a depth edge video file; and segmenting the depth edge video file into a plurality of temporal depth layers. 
       However, in the same field of endeavor, Grangetto teaches of processing the depth file to detect edges of the reference depth video file to generate a depth edge video file (See [0015]-[0021], [0026], [0039]-[0043], [0051]-[0053, [0058], and [0193] which 
       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Yun and the teachings of segmented video files having plural temporal depth layers to have incorporated the teachings of Grangetto for the mere benefit of providing video with increased quality according to several layers of temporal depth for video sequences.
9.      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., CN 106341677 (Translated document provided by applicant as listed in the IDS) in view of Grangetto et al., US 2015/0091899, and in further view of Watanabe, US 2007/0230785.
       Regarding claim 9, the combination of Yun and Grangetto teaches the computer-implemented method of claim 8. 
      The combination is silent with respect to processing the temporal depth layers to expand the detected edge width in the temporal depth layers. 
        However, in the same field of endeavor, Watanabe teaches of processing the temporal depth layers to expand the detected edge width in the temporal depth layers 
        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Yun and Grangetto to have incorporated the teachings of Watanabe for the mere benefit of providing video with increased quality with respect to moving images.
10.      Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., CN 106341677 (Translated document provided by applicant as listed in the IDS) in view of Kolarov et al., US 10,186,296 .
       Regarding claim 21, Yun teaches the system of claim 20, further comprising: determining extent of flicker distortion (See Pages 5-6).
       Yun is silent with respect to a display operably connected with the one or more processors for displaying the distortion.
       However, in the same field of endeavor, Kolarov teaches of a display operably connected with the one or more processors for displaying the distortion (See Fig.3; col.16 line 14-41 which discloses of outputting the quality metrics).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yun to have incorporated the teachings of Kolarov for the mere benefit of being able to visually .
Conclusion
11.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov